UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-00781) Exact name of registrant as specified in charter:	The Putnam Fund for Growth and Income Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2012 Date of reporting period:	January 31, 2012 Item 1. Schedule of Investments: The Putnam Fund for Growth and Income The fund's portfolio 1/31/12 (Unaudited) COMMON STOCKS (98.5%) (a) Shares Value Aerospace and defense (3.9%) Embraer SA ADR (Brazil) 944,400 $25,895,448 Honeywell International, Inc. 1,092,600 63,414,504 L-3 Communications Holdings, Inc. 196,200 13,879,188 Northrop Grumman Corp. 530,900 30,818,745 United Technologies Corp. 536,500 42,034,775 Airlines (0.3%) Delta Air Lines, Inc. (NON) 572,000 6,034,600 United Continental Holdings, Inc. (NON) 349,600 8,075,760 Auto components (0.5%) American Axle & Manufacturing Holdings, Inc. (NON) (S) 1,122,500 13,537,350 Johnson Controls, Inc. 287,600 9,137,052 Automobiles (0.4%) Ford Motor Co. (NON) (S) 1,320,300 16,398,126 Beverages (0.7%) Beam, Inc. 73,400 3,839,554 Coca-Cola Enterprises, Inc. 1,060,200 28,402,758 Biotechnology (0.4%) Amgen, Inc. 136,000 9,235,760 Cubist Pharmaceuticals, Inc. (NON) (S) 65,900 2,690,038 Dendreon Corp. (NON) (S) 379,300 5,150,894 Building products (0.4%) Fortune Brands Home & Security, Inc. (NON) 444,519 8,254,718 Owens Corning, Inc. (NON) (S) 326,600 11,022,750 Capital markets (4.1%) Bank of New York Mellon Corp. (The) 885,400 17,823,102 Blackstone Group LP (The) 488,000 7,715,280 Charles Schwab Corp. (The) 747,600 8,709,540 Goldman Sachs Group, Inc. (The) 425,893 47,474,293 KKR & Co. LP 655,277 9,160,772 Legg Mason, Inc. (S) 423,800 10,794,186 Morgan Stanley 1,683,400 31,395,410 State Street Corp. 1,237,200 48,473,496 Chemicals (2.2%) Celanese Corp. Ser. A 203,000 9,888,130 Dow Chemical Co. (The) (S) 1,372,900 46,005,879 E.I. du Pont de Nemours & Co. 243,200 12,376,448 LyondellBasell Industries NV Class A (Netherlands) 656,400 28,290,840 Tronox, Inc. (NON) (S) 12,453 1,796,345 Commercial banks (4.8%) Fifth Third Bancorp 1,307,200 17,006,672 First Horizon National Corp. (S) 1,081,600 9,442,368 KeyCorp 601,400 4,672,878 PNC Financial Services Group, Inc. 229,500 13,522,140 SunTrust Banks, Inc. 335,000 6,890,950 U.S. Bancorp 1,049,700 29,622,534 Wells Fargo & Co. 4,608,579 134,616,593 Communications equipment (2.2%) Cisco Systems, Inc. 3,998,057 78,481,859 Juniper Networks, Inc. (NON) 586,300 12,271,259 Qualcomm, Inc. 127,400 7,493,668 Computers and peripherals (2.7%) Apple, Inc. (NON) 78,600 35,879,328 Hewlett-Packard Co. 1,806,200 50,537,476 SanDisk Corp. (NON) 434,400 19,930,272 Seagate Technology 705,600 14,916,384 Construction and engineering (0.7%) Fluor Corp. 260,200 14,633,648 KBR, Inc. 574,200 18,454,788 Diversified consumer services (0.1%) Apollo Group, Inc. Class A (NON) (S) 81,700 4,281,897 Diversified financial services (6.4%) Bank of America Corp. 9,003,894 64,197,764 Citigroup, Inc. 3,327,780 102,229,402 JPMorgan Chase & Co. (S) 3,214,582 119,903,909 Diversified telecommunication services (5.0%) AT&T, Inc. 2,403,000 70,672,230 CenturyLink, Inc. 890,700 32,982,621 Verizon Communications, Inc. (S) 3,178,459 119,700,766 Electric utilities (1.7%) Edison International 613,300 25,169,832 Entergy Corp. 308,915 21,432,523 Great Plains Energy, Inc. (S) 733,041 15,115,305 PPL Corp. 576,000 16,007,040 Electronic equipment, instruments, and components (0.4%) Jabil Circuit, Inc. (S) 519,900 11,780,934 TE Connectivity, Ltd. (Switzerland) 197,200 6,724,520 Energy equipment and services (2.9%) Baker Hughes, Inc. 379,800 18,659,574 Cameron International Corp. (NON) 474,400 25,238,080 Halliburton Co. 243,200 8,944,896 Oil States International, Inc. (NON) 60,800 4,845,152 Schlumberger, Ltd. 525,439 39,497,250 Transocean, Ltd. (Switzerland) 379,500 17,950,350 Weatherford International, Ltd. (Switzerland) (NON) 831,895 13,925,922 Food and staples retail (1.1%) CVS Caremark Corp. 687,500 28,703,125 Wal-Mart Stores, Inc. 326,500 20,034,040 Food products (0.4%) Sara Lee Corp. 935,100 17,907,165 Health-care equipment and supplies (2.6%) Baxter International, Inc. 1,034,900 57,416,252 Boston Scientific Corp. (NON) 1,516,087 9,035,879 Covidien PLC (Ireland) 631,472 32,520,808 Stryker Corp. 328,500 18,208,755 Health-care providers and services (2.2%) Aetna, Inc. 1,040,400 45,465,480 CIGNA Corp. 632,200 28,341,526 Lincare Holdings, Inc. (S) 307,300 7,894,537 WellPoint, Inc. 226,200 14,549,184 Hotels, restaurants, and leisure (0.7%) Carnival Corp. 441,200 13,324,240 Vail Resorts, Inc. (S) 162,300 7,077,903 Wyndham Worldwide Corp. 284,880 11,326,829 Household durables (0.6%) D.R. Horton, Inc. (S) 607,400 8,455,008 Newell Rubbermaid, Inc. 1,034,600 19,109,062 Household products (0.9%) Energizer Holdings, Inc. (NON) (S) 130,400 10,056,448 Procter & Gamble Co. (The) 475,500 29,975,520 Independent power producers and energy traders (0.9%) AES Corp. (The) (NON) 2,221,900 28,351,444 Calpine Corp. (NON) 786,700 11,485,820 Industrial conglomerates (4.5%) General Electric Co. 7,553,320 141,322,617 Tyco International, Ltd. 1,194,842 60,877,200 Insurance (6.8%) ACE, Ltd. 434,200 30,220,320 Aflac, Inc. 965,600 46,570,888 Allstate Corp. (The) 1,916,000 55,276,600 Assured Guaranty, Ltd. (Bermuda) 1,329,680 20,623,337 Chubb Corp. (The) (S) 225,075 15,172,306 Everest Re Group, Ltd. 187,620 16,022,748 Hartford Financial Services Group, Inc. (The) 1,355,600 23,750,112 Marsh & McLennan Cos., Inc. (S) 253,700 8,014,383 MetLife, Inc. 1,451,187 51,270,437 Prudential Financial, Inc. 344,200 19,702,008 XL Group PLC 802,600 16,268,702 IT Services (0.5%) IBM Corp. 66,000 12,711,600 Unisys Corp. (NON) 510,212 10,699,146 Leisure equipment and products (0.3%) Hasbro, Inc. (S) 388,100 13,548,571 Machinery (1.0%) Illinois Tool Works, Inc. 350,400 18,581,712 Parker Hannifin Corp. (S) 158,500 12,787,780 Stanley Black & Decker, Inc. (S) 157,200 11,032,296 Media (4.5%) Comcast Corp. Class A 2,470,500 65,690,595 DISH Network Corp. Class A 619,100 17,285,272 Interpublic Group of Companies, Inc. (The) 1,616,900 16,702,577 News Corp. Class A 785,100 14,783,433 Time Warner Cable, Inc. (S) 182,180 13,430,310 Time Warner, Inc. (S) 1,352,200 50,112,532 Walt Disney Co. (The) 619,200 24,086,880 Metals and mining (1.5%) Alcoa, Inc. 675,200 6,860,032 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 583,438 26,960,670 Newmont Mining Corp. 108,500 6,670,580 Nucor Corp. (S) 317,300 14,116,677 Rio Tinto PLC (United Kingdom) 132,089 7,974,522 U.S. Steel Corp. (S) 155,900 4,706,621 Multiline retail (0.6%) Target Corp. 488,400 24,815,604 Multi-utilities (1.5%) Ameren Corp. 788,700 24,954,468 CMS Energy Corp. (S) 350,000 7,640,500 National Grid PLC (United Kingdom) 707,159 7,049,216 PG&E Corp. (S) 614,400 24,981,504 Oil, gas, and consumable fuels (10.9%) Apache Corp. 467,522 46,228,575 BP PLC ADR (United Kingdom) 154,816 7,107,603 Cabot Oil & Gas Corp. Class A (S) 331,000 10,558,900 Chevron Corp. 827,400 85,288,392 ConocoPhillips 393,600 26,847,456 CONSOL Energy, Inc. 209,900 7,501,826 Exxon Mobil Corp. 1,132,192 94,809,758 Hess Corp. 693,600 39,049,680 Marathon Oil Corp. 1,487,900 46,705,181 Nexen, Inc. (Canada) 666,000 11,934,720 Noble Energy, Inc. 373,000 37,549,910 Nordic American Tankers, Ltd. (Norway) (S) 328,900 4,558,554 Occidental Petroleum Corp. 182,814 18,239,353 Petroleo Brasileiro SA ADR (Brazil) 430,900 13,163,995 Royal Dutch Shell PLC ADR (United Kingdom) (S) 174,509 12,452,962 Southwestern Energy Co. (NON) 257,300 8,012,322 Sunoco, Inc. 118,300 4,537,988 Total SA ADR (France) (S) 315,400 16,706,738 Paper and forest products (0.3%) International Paper Co. 488,500 15,211,890 Personal products (0.2%) Avon Products, Inc. (S) 540,500 9,604,685 Pharmaceuticals (7.7%) Abbott Laboratories 224,800 12,172,920 Johnson & Johnson 1,427,900 94,112,889 Merck & Co., Inc. 2,311,291 88,429,994 Pfizer, Inc. 5,998,745 128,373,143 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 452,900 20,439,377 Real estate investment trusts (REITs) (0.4%) Chimera Investment Corp. (S) 2,300,200 6,992,608 CreXus Investment Corp. 338,600 3,748,302 MFA Financial, Inc. 1,237,100 9,080,314 Road and rail (0.2%) Hertz Global Holdings, Inc. (NON) 804,300 10,938,480 Semiconductors and semiconductor equipment (1.7%) Advanced Micro Devices, Inc. (NON) (S) 3,344,100 22,438,911 First Solar, Inc. (NON) (S) 147,700 6,244,756 Intel Corp. 759,400 20,063,348 Lam Research Corp. (NON) (S) 156,700 6,673,853 Novellus Systems, Inc. (NON) 189,200 8,920,780 Texas Instruments, Inc. (S) 394,000 12,757,720 Software (2.3%) Adobe Systems, Inc. (NON) 154,300 4,775,585 Microsoft Corp. 2,622,900 77,454,237 Oracle Corp. 796,800 22,469,760 Specialty retail (2.3%) American Eagle Outfitters, Inc. 823,100 11,597,479 Best Buy Co., Inc. (S) 604,100 14,468,195 Foot Locker, Inc. 449,300 11,789,632 Lowe's Cos., Inc. 1,415,000 37,964,450 Office Depot, Inc. (NON) (S) 3,601,600 9,832,368 OfficeMax, Inc. (NON) (S) 808,100 4,468,793 Signet Jewelers, Ltd. (Bermuda) 98,600 4,494,188 Staples, Inc. 596,300 8,723,869 Textiles, apparel, and luxury goods (0.3%) Hanesbrands, Inc. (NON) (S) 483,100 11,884,260 Tobacco (1.5%) Altria Group, Inc. (S) 461,400 13,103,760 Lorillard, Inc. (S) 178,400 19,158,376 Philip Morris International, Inc. 488,800 36,547,576 Wireless telecommunication services (0.3%) Vodafone Group PLC ADR (United Kingdom) (S) 519,400 14,070,542 Total common stocks (cost $4,103,870,935) CONVERTIBLE PREFERRED STOCKS (0.3%) (a) Shares Value General Motors Co. Ser. B, $2.375 cv. pfd. 315,309 $12,632,067 Total convertible preferred stocks (cost $10,591,296) SHORT-TERM INVESTMENTS (8.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 320,029,086 $320,029,086 Putnam Money Market Liquidity Fund 0.08% (e) 50,640,708 50,640,708 Total short-term investments (cost $370,669,794) TOTAL INVESTMENTS Total investments (cost $4,485,132,025) (b) Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2011 through January 31, 2012 (the reporting period). (a) Percentages indicated are based on net assets of $4,487,361,339. (b) The aggregate identified cost on a tax basis is $4,588,141,107, resulting in gross unrealized appreciation and depreciation of $550,122,483 and $336,828,470, respectively, or net unrealized appreciation of $213,294,013. (NON) Non-income-producing security. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $310,694,440. The fund received cash collateral of $320,029,086, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $7,848 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $139,161,170 and $133,314,874, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (S) Security on loan, in part or in entirety, at the close of the reporting period. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $458,326,475 $— $— Consumer staples 217,333,007 — — Energy 620,315,137 — — Financials 1,006,364,354 — — Health care 574,037,436 — — Industrials 498,059,009 — — Information technology 443,225,396 — — Materials 172,884,112 7,974,522 — Telecommunication services 237,426,159 — — Utilities 175,138,436 7,049,216 — Total common stocks — Convertible preferred stocks — 12,632,067 — Short-term investments 50,640,708 320,029,086 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. The Putnam Fund for Growth and Income By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: March 30, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: March 30, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: March 30, 2012
